               Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 1 of 14



     JOHN L. BURRIS, Esq., SBN 69888
1    BEN NISENBAUM, Esq., SBN 222173
     PATRICK BUELNA, Esq. SBN 317043
2
     LAW OFFICES OF JOHN L. BURRIS
3    Airport Corporate Center
     7677 Oakport St., Suite 1120
4    Oakland, CA 94621
     Telephone:    (510) 839-5200
5    Facsimile:    (510) 839-3882
     Email: John.Burris@johnburrislaw.com
6    Email: BNisenbaum@gmail.com
     Email: Patrick.Buelna@johnburrislaw.com
7
     Attorneys for Plaintiff
8

9
                                  UNITED STATES DISTRICT COURT
10
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12
     JUAN ORTIZ, an individual,                      ) Case No.: 4:18-cv-01071-HSG
                                                     )
13                  Plaintiff,                       ) COMPLAINT FOR DAMAGES
                                                     ) (42 U.S.C §§ 1983)
14   v.                                              )
                                                     )
15
     CITY AND COUNTY OF SAN                          ) JURY TRIAL DEMANDED
     FRANCISCO; and DOES 1-50, inclusive.            )
16
                                                     )
                    Defendants.                      )
17
                                                     )
                                                     )
18
                                                     )
                                                     )
19

20
                                            INTRODUCTION
21
               1.   This action arises out of the excessive force yet-to-be-identified San Francisco
22
     deputies used at the San Francisco County Jail when they cornered and beat up Juan Ortiz, a frail
23   58-year-old military veteran, in a jail cell on June 5, 2018 at approximately 7:00 p.m.
24             2.   At the time, Mr. Ortiz was recently placed in a holding cell and provided a t-shirt.
25   A deputy demanded Mr. Ortiz take off his shirt and give it to him. Mr. Ortiz complained that he



                                          COMPLAINT FOR DAMAGES
                                                     -1
                   Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 2 of 14




1    would be cold and needed his heart medication. Nevertheless, he tossed the t-shirt to the deputy’s

2    feet. The yet-to-be-identified deputy inexplicably became enraged and attacked Mr. Ortiz. The
     yet-to-be-identified deputy threw Mr. Ortiz to the ground and Mr. Ortiz hit his head on the
3
     concrete. Other yet-to-be-identified deputies arrived and dragged Mr. Ortiz down the hall and
4
     beat him causing severe injuries including a concussion and bleeding to his brain.
5
                   3.   As a result of the yet-to-be-identified deputies’ excessive force, Mr. Ortiz suffered
6
     severe injuries including several bruises and cuts to his body, a concussion and bleeding to his
7    brain.
8                                                    JURISDICTION
9             4.        This action arises under Title 42 of the United States Code, Section 1983. The

10   unlawful acts and practices alleged herein occurred in the City and County of San Francisco,

11
     California, which is within this judicial district. Title 28 United State Code Section 1391 (b)
     confers venue upon this Court.
12

13
                                                     PARTIES
14
              5.        Plaintiff JUAN ORTIZ (“Ortiz”) is a competent adult, a resident of San Francisco,
15
     CALIFORNIA, and a United States Citizen.
16            6.        Defendant CITY AND COUNTY OF SAN FRANCISCO (“hereinafter
17   Defendant”) is and at all times herein mentioned is a municipal entity duly organized and

18   existing under the laws of the State of California that manages and operates the COUNTY OF

19   SAN FRANCISCO SHERIFF’S DEPARTMENT.
              7.        Plaintiff is ignorant of the true names and/or capacities of defendants sued herein
20
     as DOES 1 through 50, inclusive, and therefore sue said defendants by such fictitious names.
21
     Plaintiff will amend this complaint to allege his true names and capacities when ascertained.
22
     Plaintiff believes and alleges that each of the DOE defendants is legally responsible and liable
23
     for the incident, injuries and damages hereinafter set forth. Each defendant proximately caused
24
     injuries and damages because of their negligence, breach of duty, negligent supervision,
25   management or control, violation of public policy, and false arrests. Each defendant is liable for



                                              COMPLAINT FOR DAMAGES
                                                         -2
                    Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 3 of 14




1    his/her personal conduct, vicarious or imputed negligence, fault, or breach of duty, whether

2    severally or jointly, or whether based upon agency, employment, ownership, entrustment,
     custody, care or control or upon any other act or omission. Plaintiff will ask leave to amend this
3
     complaint subject to further discovery.
4
               8.       In doing the acts alleged herein, Defendants, and each of them acted within the
5
     course and scope of their employment for the City and County of San Francisco.
6
               9.       In doing the acts and/or omissions alleged herein, Defendants, and each of them,
7    acted under color of authority and/or under color of law.
8              10.      Due to the acts and/or omissions alleged herein, Defendants, and each of them,
9    acted as the agent, servant, and employee and/or in concert with each of said other Defendants

10   herein.

11
               11.      Plaintiff filed a government claim for their state causes of action which was
     rejected by operation of law.
12

13
                                           STATEMENT OF FACTS
14

15             12.      On or about June 5, 2018 at approximately 7:00 p.m., Plaintiff Juan Ortiz was

16
     being held at the San Francisco County Jail on 850 Bryant Street. Mr. Ortiz had been arrested
     earlier that day for a verbal dispute at a taco truck. Mr. Ortiz had recently been processed,
17
     provided clothing and assigned a cell. A yet-to-be identified San Francisco Sheriff Deputy
18
     walked past and ordered Mr. Ortiz to take off his shirt. Mr. Ortiz is a 58-year-old man and
19   veteran of the military who takes heart medication. Mr. Ortiz complained that he would be very

20   cold and requested his medications be provided. Instead of addressing Mr. Ortiz’s health
     concerns, the yet-to-be identified Deputy ordered him to take off his shirt without explanation.
21
     Mr. Ortiz took off his shirt and tossed it to the deputy’s feet.
22
               13.      Inexplicably, the yet-to-be identified Deputy became enraged and attacked Mr.
23   Ortiz. The Deputy threw Mr. Ortiz to the ground causing him to hit his head and beat him on the
24   ground. Other yet-to-be identified deputies arrived and dragged Mr. Ortiz down the hall. The
     group of yet-to-be identified deputies collectively punched and kicked Mr. Ortiz several times as
25
     Mr. Ortiz cried on the ground in pain and fear.


                                             COMPLAINT FOR DAMAGES
                                                         -3
                Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 4 of 14



            14.      Afterward, the yet-to-be identified Deputies stripped Mr. Ortiz naked and placed
1
     him alone in a dark cell. Mr. Ortiz informed the Deputies that he was severely injured and
2
     required his heart medication. Mr. Ortiz was never brought to a hospital despite clear evidence of
3    injuries to his face and body, nor was he given his medications.
4           15.      The following day, Mr. Ortiz was finally released and went directly to a hospital,
     where he learned that he suffered a severe concussion and possible bleeding in his brain. As a
5
     result of the yet-to-be identified Deputies’ excessive force, Mr. Ortiz suffered several bruises and
6
     cuts to his body, a concussion and bleeding to his brain.
7                                                    DAMAGES
8           16.      As a proximate result of yet-to-be-identified Doe Defendants’s conduct, Plaintiff

9
     suffered assault, battery, wrongful detention and excessive force. As a further proximate result
     of Defendant Does’ conduct, Plaintiff suffered extreme physical injury, emotional distress, fear,
10
     terror, anxiety, humiliation, and loss of sense of security, dignity, and pride as a United States
11
     Citizen.
12          17.      The conduct of the Defendant Does were malicious, wanton, and oppressive.

13   Plaintiff is therefore entitled to and award of punitive damages against said Defendant Does.

14

15                                         CAUSES OF ACTION

16
                                  FIRST CAUSE OF ACTION
17                (Fourth Amendment – Excessive Force under 42 U.S.C. Section 1983)
                                       (Against DOES 1-25)
18
            18.      Plaintiff hereby re-alleges and incorporates by reference each and every
19
     paragraph of this Complaint.
20
            19.      When the yet-to-be-identified deputies attacked and beat Plaintiff Ortiz without
21
     reason, justification or threat, the deputies used unreasonable force depriving Plaintiff of his
22   right to be secure in his person against unreasonable searches and seizures as guaranteed to
23   Plaintiff under the Fourth Amendment to the United States Constitution. Moreover, Plaintiff

24   Ortiz was complying with Defendant Deputies’ orders at the time and none of his behavior

25   warranted violence or force. Mr. Ortiz did not pose any threat or use any force against the yet-



                                           COMPLAINT FOR DAMAGES
                                                       -4
               Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 5 of 14




1    to-be-identified Deputies. The yet-to-be-identified Deputies did not have a lawful basis to use

2    force against Plaintiff, which violated their training and Plaintiff’s constitutional rights under

3
     the Fourth Amendment.
             20.      As a result of his misconduct, the yet-to-be-identified deputies are liable for
4
     Plaintiff’s injuries.
5
             WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
6

7                                 SECOND CAUSE OF ACTION
       (Municipal Liability for Unconstitutional Custom or Policy (Monell)–42 U.S.C. section
8                                              1983)
          (Against Defendant CITY AND COUNTY OF SAN FRANCISCO and DOES 26-50)
9
             21.     Plaintiff hereby re-alleges and incorporates by reference herein paragraphs 1-26
10
     of this complaint.
11
             22.     Plaintiff is informed and believes and thereon alleges that high ranking
12   CITY AND COUNTY OF SAN FRANCISCO officials, including Defendants, and DOES 26-
13   50, and/or each of them, knew and/or reasonably should have known about acts of misconduct

14   by Defendants, and DOES 1-25, and/or each of them.

15           23.     Mr. Ortiz is a frail, small 58-year-old military veteran that merely expressed
     health concern to a yet-to-be-identified Deputies. Yet-to-be-identified Deputies attacked Mr.
16
     Ortiz, beat him unconscious, stripped him naked and denied him medical services. Deputies,
17
     presumably, did this all while being recoded and have received no discipline and/or re-training as
18
     a result. The brazen and jointly conduced acts of these deputies indicate that they have a history
19
     of performing these excessive force acts. Furthermore, this incident is only the latest in a
20   collection and trend of excessive force incidents committed by SF sheriff deputies who are not
21   facing any punishment as a result of their dangerous and unjustifiable actions. For example,
22       a. In 2015, it came to light that San Francisco County Sheriff Deputies were forcing

23           inmates to fight each other in jail for the amusement of deputies under threats from the

24

25




                                           COMPLAINT FOR DAMAGES
                                                       -5
                   Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 6 of 14




1               deputies to either be beaten up, tased or denied food. 1

2           b. In 2014, SF Deputy Michael Lewelling beat and choked a disabled hospital patient,
                                                                 2
3
                which was caught on a security camera.
            c. In 2018, inmates filed a lawsuit against the SF Sheriff Deputies at 850 Bryant because
4
                they were being exposed to human waste and despicable, inhumane conditions. 3
5
            d. In 2010, SF Sheriff Deputies essentially crush to death a man who was already in
6
                handcuffs in the jail. USDC – Northern District Case No: 3:11-cv-02162-LB
7
            e. Presently, the California Department of Justice will evaluate and publicly report on how
8               the SFPD is applying the 272 recommendations made by the DOJ under the Obama
9               administration’s Collaborative Reform Initiative. 4

10              24.      Despite having such notice, Plaintiff is informed and believes and thereon

11   alleges that Defendants, and DOES 25-50, and/or each of them, approved, ratified, condoned,
     encouraged and/or tacitly authorized the continuing pattern and practice of misconduct and/or
12
     civil rights violations by said officers. This is confirmed by the fact that despite heavy and
13
     intense scrutiny into SFSD jail after being caught running a “fight club” pitting inmate versus
14
     inmate the SFSD deputies involved in the incident still feel comfortable beating defenseless
15
     inmates.
16

17
     1
         “San Francisco jail inmates allegedly forced into 'gladiator-style' fights” https://www.theguardian.com/us-
18
     news/2015/mar/27/san-francisco-prison-guards-forced-inmates-game-of-thrones-style-fights
19
     2
         “Video shows deputy sheriff attack patient at SF General” https://abc7news.com/news/exclusive-video-shows-
20
     deputy-sheriff-attack-patient-at-sf-general/1149274/
21
     3
         “Suit Against San Francisco Claims Inmates Were Exposed To Human Waste”
22
     https://sanfrancisco.cbslocal.com/2018/07/30/suit-against-san-francisco-claims-inmates-were-exposed-to-human-
23
     waste/
24
     4
         State Stepping In to Oversee San Francisco’s Police Reforms https://ww2.kqed.org/news/2018/02/05/state-
25
     stepping-in-to-oversee-san-franciscos-police-reforms/



                                                   COMPLAINT FOR DAMAGES
                                                                 -6
               Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 7 of 14




1           25.    Plaintiff is further informed and believes and thereon alleges that as a result of

2    the deliberate indifference, reckless and/or conscious disregard of the misconduct by

3
     Defendants, and DOES 1-50, and/or each of them, encouraged these officers to continue their
     course of misconduct, resulting in the violation of Plaintiff’s rights as alleged herein.
4
            26.    As against Defendant CITY AND COUNTY OF SAN FRANCISCO,
5
     Defendants and/or DOES 1-50 in his/their capacity as police officer(s) for the CITY AND
6
     COUNTY OF SAN FRANCISCO, Plaintiff further alleges that the acts and/or omissions
7
     alleged in the Complaint herein are indicative and representative of a repeated course of
8    conduct by members of the COUNTY OF SAN FRANCISCO SHERIFF DEPARTMENT
9    tantamount to a custom, policy or repeated practice of condoning and tacitly encouraging the

10   abuse of police authority, and disregard for the constitutional rights of citizens.

11          27.    Plaintiff is informed and believes and thereon alleges that the acts and omissions
     alleged herein are the direct and proximate result of the deliberate indifference of Defendants
12
     and/or DOES 1-50 in his/their capacity as police officer(s) for the CITY AND COUNTY OF
13
     SAN FRANCISCO, and each of them, to repeated acts of misconduct, which were tacitly
14
     authorized, encouraged or condoned by the Defendants and/or DOES 1-50 in his/their capacity
15
     as police officer(s) for the CITY AND COUNTY OF SAN FRANCISCO, and each of them.
16
            28.    The injuries and damages to Plaintiff as alleged herein were the foreseeable and
17   proximate result of said customs, policies, patterns and/or practices of Defendants and/or
18   DOES 1-50 in his/their capacity as police officer(s) for the CITY AND COUNTY OF SAN

19   FRANCISCO, and each of them.

20          29.     Plaintiff is informed and believes and thereon alleges that the damages sustained
     as alleged herein were the direct and proximate result of municipal customs and/or policies of
21
     deliberate indifference in the training, supervision and/or discipline of members of the
22
     Defendants and/or DOES 1-50 in his/their capacity as police officer(s) for the CITY AND
23
     COUNTY OF SAN FRANCISCO.
24
            30.     Plaintiff is further informed and believes and upon such information and belief
25   alleges that Plaintiff’s damages and injuries were caused by customs, policies, patterns or



                                           COMPLAINT FOR DAMAGES
                                                       -7
                 Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 8 of 14




1    practices of Defendants and/or DOES 1-50 in his/their capacity as police officer(s) for the CITY

2    AND COUNTY OF SAN FRANCISCO, and each of them, of deliberate indifference in the

3
     training, supervision and/or discipline of Defendants, and DOES 1-50, and/or each of them.
            31.        The aforementioned customs, policies or practices of Defendants and/or DOES
4
     1-50 in his/their capacity as police officer(s) for the CITY AND COUNTY OF SAN
5
     FRANCISCO, and each of them, resulted in the deprivation of Plaintiff’s constitutional rights.
6
            39.        The aforementioned acts and/or omissions and/or deliberate indifference by
7
     high ranking CITY AND COUNTY OF SAN FRANCISCO officials, including high ranking
8    SAN FRANCISCO SHERIFF DEPARTMENT supervisors, Defendants, and DOES 1-50, and
9    each of them, and the aforementioned customs, policies or practices of Defendants and/or

10   DOES 1-50 in his/their capacity as police officer(s) for the CITY AND COUNTY OF SAN

11   FRANCISCO resulted in the deprivation of Plaintiff’s constitutional rights including, but not
     limited to, the following:
12
            a.         The right to be free from unreasonable searches and seizures, as guaranteed by
13
     the Fourth Amendment to the United States Constitution;
14
            b.         The right not to be deprived of life or liberty without due process of law, as
15
     guaranteed by the Fourteenth Amendment to the United States Constitution;
16
            c.         The right to equal protection of the laws, as guaranteed by the Fourteenth
17   Amendment to the United States Constitution.
18          32.        Said rights are substantive guarantees under the Fourth and/or Fourteenth

19   Amendments to the United States Constitution.

20          WHEREFORE, Plaintiff prays for relief as hereinafter set forth.

21
                                         THIRD CAUSE OF ACTION
22
                       (Battery – Violation of CALIFORNIA PENAL CODE § 242)
                                    (Against Defendant Paul and DOES 1-25)
23          33.        Plaintiff re-alleges and incorporates by reference each and every paragraph of
     this complaint.
24
            34.        Yet-to-be-identified DOE deputies, while working as deputies for the COUNTY
25
     OF SAN FRANCISCO, and acting within the course an scope of their duties, intentionally beat


                                             COMPLAINT FOR DAMAGES
                                                         -8
                Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 9 of 14



     Plaintiff Ortiz without a lawful basis.
1
              35.    As a result of the actions of these the yet-to-be-identified Deputies, Plaintiff
2
     suffered physical injuries. Defendant yet-to-be-identified Deputies did not have legal
3    justification for using force against Plaintiff, and Defendant’s use of force while carrying out
4    their deputy duties was an unreasonable use of force.
              WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
5
                                     FOURTH CAUSE OF ACTION
6                                                (Negligence)
                                   (Plaintiff against Defendants and DOES 1-25)
7
              36.    Plaintiff hereby re-alleges and incorporates by reference each and every
8
     paragraph of this Complaint.
9
              37.    At all times, Defendants owed Plaintiff the duty to act with due care in the
10   execution and enforcement of any right, law, or legal obligation.
11            38.    At all times, Defendants owed Plaintiff the duty to act with reasonable care.

12            39.    These general duties of reasonable care and due care owed to Plaintiff by

13   Defendants include but are not limited to the following specific obligations:
14
                     a.     to refrain from using excessive and/or unreasonable force against Plaintiff;
15
                     b.     to refrain from unreasonably creating the situation where force, including
16                          but not limited to excessive force, is used;

17                   c.     to refrain from abusing their authority granted them by law;

18                   d.     to refrain from violating Plaintiff’s rights guaranteed by the United States
                            and California Constitutions, as set forth above, and as otherwise protected
19                          by law.
20
              40.    Defendants, through their acts and omissions, breached each and every one of the
21
     aforementioned duties owed to Plaintiff.
22
              41.    Defendant CITY AND COUNTY OF SAN FRANCISCO is vicariously liable for
23
     the wrongful acts and omissions of its employees and agents pursuant to Cal. Gov. Code section
24
     815.2.
25




                                           COMPLAINT FOR DAMAGES
                                                       -9
                Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 10 of 14



               42.    As a direct and proximate result of Defendant's negligence, Plaintiff sustained
1
     injuries and damages, and against each and every Defendant is entitled to relief as set forth
2

3    above.

4                                       FIFTH CAUSE OF ACTION
                             (Violation of the Bane Act (Cal. Civ. Code § 52.1))
5                                (Plaintiff against Defendants and Does 1-50)

6
               43.    Plaintiff hereby re-alleges and incorporates by reference each and every paragraph
7
     of this Complaint.
8
               44.    Plaintiff brings this “Bane Act” claim individually for direct violation of his own
9

10
     rights.

11             45.    By their conduct described herein, Defendant Paul and Does 1-50, acting in

12   concert/conspiracy, as described above, violated Plaintiff’s rights under California Civil Code

13   §52.1, and the following clearly-established rights under the United States Constitution and the

14   California Constitution:
15
                              a. Plaintiff’s right to be free from unreasonable searches and seizures as
                                 secured by the Fourth Amendment to the United States Constitution
16
                                 and by Article I, § 13 of the California Constitution;
17
                             b. Plaintiff’s right to be free from excessive and unreasonable force in the
18                               course of arrest or detention, as secured by the Fourth Amendment to
                                 the United States Constitution and by Article 1, § 13 of the California
19                               Constitution;
               46.    Excessive force which violates the Fourth Amendment, also violates the Bane
20
     Act. 5 Defendants’ use of unlawful force against Plaintiff J.M., in and of itself, satisfies the “by
21
     threat, intimidation, or coercion” requirement of the Bane Act.
22

23

24

25   5
      See Chaudhry v. City of Los Angeles, 751 F.3d 1096, 1105 (9th Cir. May 19, 2014) (citing Cameron v. Craig, 713
     F.3d 1012, 1022 (9th Cir. 2013)).


                                              COMPLAINT FOR DAMAGES
                                                           - 10
                  Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 11 of 14



                47.      Further, any volitional violation of rights done with reckless disregard for those
1
     rights also satisfies the “by threat, intimidation, or coercion” requirement of the Bane Act. 6 All
2

3    of Defendants’ violations of duties and rights were volitional, intentional acts, done with reckless

4    disregard for Plaintiff’s rights; none was accidental or merely negligent.

5               48.      Alternatively, Defendants violated Plaintiff’s rights by the following conduct

6    constituting threat, intimidation, or coercion that was above and beyond any lawful seizure or use
7    of force:
8
                      a. Threatening Plaintiff in the absence of any threat presented by Plaintiff or any
9
                         justification whatsoever;

10                    b. Using deliberately reckless and provocative tactics to beat Plaintiff in violation of
                         generally accepted law enforcement training and standards, and in violation of
11                       Plaintiff’s rights;

12                    c. Defendant yet-to-be-identified Deputies. beating Plaintiff in the absence of any
                         threat or need for such force;
13
                      d. Threatening violence against Plaintiff., with the apparent ability to carry out such
14
                         threats, in violation of Civ. Code § 52.1(j);
15
                      e. Using excessive, unreasonable and unjustified force against Plaintiff J.M. while
16                       he attempted to comply with the officers;

17                    f. Failing to intervene to stop, prevent, or report the unlawful seizure and use of
                         excessive and unreasonable force by other officers;
18
                      g. Violating multiple rights of Plaintiff;
19
                49.      Defendant CITY AND COUNTY OF SAN FRANCISCO is vicariously liable,
20
     pursuant to California Government Code § 815.2, for the violation of rights by its employees and
21

22   agents.

23

24

25
     6
         Cornell v. City and County of San Francisco, 17 Cal.App.5th 766, 801-02 (2017) (review denied).



                                                  COMPLAINT FOR DAMAGES
                                                              - 11
              Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 12 of 14



            50.     As a direct and proximate result of Defendants' violation of California Civil Code
1
     §52.1 and of Plaintiff’s rights under the United States and California Constitutions, Plaintiff
2

3    sustained injuries and damages, and against all Defendants and is entitled to relief as set forth

4    above, including punitive damages against Defendant Deputy Does 1-50, and including all

5    damages allowed by California Civil Code §§ 52, 52.1, and California law, not limited to costs,

6    attorneys fees, treble damages, and civil penalties.
7                                      SIXTH CAUSE OF ACTION
8
                               (Violation of the Fourteenth Amendment)
9
                               (Plaintiff against Defendants and Does 1-50)

10          51.     Plaintiff re-alleges and incorporates by reference each and every paragraph of this

11   Complaint.

12          52.     By the actions and omissions described above, Defendants violated 42 U.S.C. §

13   1983, depriving Plaintiff of the following clearly established and well-settled constitutional
14
     rights protected by the Fourteenth Amendments to the United States Constitution:
15
            a.      The right to be free from deliberate indifference to Decedent’s serious
16
     medical needs while in custody as secured by the Fourteenth Amendment.
17
            53.     Defendants subjected Plaintiff to their wrongful conduct, depriving Plaintiff of
18
     rights described herein with reckless disregard for whether the rights and safety of Plaintiff and
19
     others would be violated by their acts and/or omissions. Plaintiff made repeated efforts to request
20
     medical aid after suffering severe injuries caused by Defendants as well as indicating he required
21

22   heart medication which he was denied.

23          54.     As a direct and proximate result of Defendants’ acts and/or omissions as set forth

24   above, Plaintiff sustained injuries and damages as set forth herein.

25




                                          COMPLAINT FOR DAMAGES
                                                      - 12
              Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 13 of 14



            55.     The conduct of Defendants entitles Plaintiffs to punitive damages and penalties
1
     allowable under 42 U.S.C. § 1983 and California Code of Civil Procedure §§ 377.20 et seq., and
2

3    other state and federal law.

4
     WHEREFORE, Plaintiff prays for relief as hereinafter set forth.
5
                                             JURY DEMAND
6
            56.     Plaintiff hereby demands a jury trial in this action.
7

8
                                                  PRAYER
9
            WHEREFORE, Plaintiff prays for relief, as follows:
10
            1.      For general damages in a sum to be proven at trial;
11
            2.      For special damages, including but not limited to, past, present and/or future wage
12
                    loss, income and support, medical expenses and other special damages in a sum to
13
                    be determined according to proof;
14
            3.      For punitive damages against Does 1-50 in a sum according to proof;
15          4.      Declaratory and injunctive relief, including but not limited to the following:
16
                            i. An order requiring Defendant CITY AND COUNTY OF SAN
17
                               FRANCISCO to institute and enforce appropriate and lawful policies
                               and procedures for operating body cameras including not covering
18                             body cameras up;

19                         ii. An order requiring Defendant CITY AND COUNTY OF SAN
                               FRANCISCO to institute and enforce appropriate and lawful policies
20                             and procedures for providing medical assistance to detainees;

21                         iii. an order prohibiting Defendant CITY AND COUNTY OF SAN
                                FRANCISCO from engaging in the unconstitutional customs, policies,
22
                                practices, procedures, training and supervision as may be determined
                                and/or adjudged by this case;
23

24
                           iv. an order requiring Defendant CITY AND COUNTY OF SAN
                               FRANCISCO to institute and enforce appropriate and lawful policies
25                             and procedures for holding detainees;



                                          COMPLAINT FOR DAMAGES
                                                      - 13
            Case 3:18-cv-07727-EDL Document 1 Filed 12/26/18 Page 14 of 14



                         v. an order prohibiting Defendant CITY AND COUNTY OF SAN
1                           FRANCISCO and their police officers from engaging in the “code of
                            silence” as may be supported by the evidence in this case;
2

3                       vi. an order requiring Defendant CITY AND COUNTY OF SAN
                            FRANCISCO train all law enforcement officers concerning generally
4                           accepted and proper tactics and procedures and this Court’s orders
                            concerning the issues raised in injunctive relief requests ii-v, above
5
           5.     For reasonable attorney’s fees pursuant to 42 U.S.C. Section 1988; Cal. Civil
6
                  Code §§ 52 et seq., 52.1, and as otherwise may be allowed by California and/or
7
                  federal law;
8
           6.     For cost of suit herein incurred; and
9
           7.     For such other and further relief as the Court deems just and proper.
10

11
     Dated: December 26, 2018                             Law Offices of John L. Burris
12

13

14                                                        ___/s/_Patrick Buelna
                                                          Patrick Buelna
15                                                        Attorney for Plaintiff

16

17

18

19

20

21

22

23

24

25




                                        COMPLAINT FOR DAMAGES
                                                   - 14
